Green, J.
delivered the opinion of the court.
We are of opinion that there must be a new trial in this case.
When a creditor extends his execution upon the lands of his debtor, bis execution with the doings of the sheriff must be returned to the court, from which the execution issued, that the extent may become a matter of record. The express letter of the statute requires this ; and it is very clear that without a return of the execution nothing can pass by the extent. 3 Mass. Rep. 315; 4 ditto, 402; 3 Pickering, 331, Prescott v. Pettee; 5 Greenleaf, 197; 1 N. H. Rep. 372.
In general, a copy of the execution, with a copy of the doing's of the officer from the clerk of the court to which the execution was returnable, is the only evidence admissible to prove an extent.
In cases where the execution and return may have been lost after they were returned to the clerk, a copy from the office of the register of deeds may be admissible, but not in other cases.
In this case, the evidence was not sufficient to show an extent upon the land, because it was not proved that the execution, with tire doings of the officer, were returned to the clerk’s office. And the copies from the office o: the register of deeds were inadmissible because it had not been shown, that the execution with the doings of the officer had been returned to the clerk’s office and lost.
A? neto Jrial granted,